The plaintiff brings his action to recover for professional services, nursing, medicine, and hospital attention, rendered to one Floyd Melton, at the request of defendant. There is no dispute or doubt that the services, etc., were efficiently and satisfactorily rendered, and there is no dispute as to the value of the services. At that point the undisputed evidence ends. The plaintiff testifies that the services were at the instance and request of the defendant. If this is so, the plaintiff would be entitled to recover. The defendant, testifying in his own behalf, flatly denies this, thereby creating an irreconcilable conflict in the evidence. The court sitting without a jury decided the issue in favor of the defendant.
Notwithstanding Code 1923, § 8599, in a trial of fact by a court without a jury the findings are given the presumptions as if on judgment based upon the verdict of a jury and will not be disturbed unless clearly wrong or contrary to the great weight of the evidence. Hackett v. Cash, 196 Ala. 403, 72 So. 52; Fleming v. Moore, 213 Ala. 592, 105 So. 679.
We find no error in the record and the judgment is affirmed.
Affirmed.